Day, J.
From the statement of facts it will be seen that plaintiff is the owner of the third story of the building, and defendant owns the two remaining stories and the ground upon which the erection stands. Although this mode of ownership is not at all unusual in large cities, yet the common law does not clearly define the relative rights and duties of persons so situated. 2 Washb. on Real Estate (2d ed.), marg. p. 79. Tet enough has been decided to render easy the determination of the question here involved.
In Tenant v. Goldwin, 2 Ld. Raym. 1091, it is said that if one man have the upper part of a house and the other the lower, each may compel the other to repair his part in preservation of the others. In an anonymous case in 11 Modern, page 7, it is held, that if a man has an upper room, an action lies against him by one who has an under room, to compel him to repair his roof. And so where a man has a ground room those over him may have an action to compel him to keep up and maintain his foundation.
In Cheeseborough v. Greene, 10 Conn. 318, which was a case in which the plaintiff owned and occupied the foundation and first and second stories of a building, and the defendant owned the third story and roof of the same building, and suffered the roof to become leaky and ruinous, occasioning damage to the plaintiff’s goods in the lower story, it was held that an action on the case would not lie, but that the plaintiff’s remedy must be sought in chancery. In Loring v. Bacon, 4 Mass. 575, the defendant was seized in fee simple of a room on the lower floor of a dwelling-house and of the cellar under it, and the plaintiff *70was seized of a chamber over it, and of the remainder of the house. The roof became in. such condition that unless repaired no part of the house could be comfortably occupied. The defendant refused to join in making the repairs. The plaintiff then made the necessary repairs, and brought an action- in assumpsit for labor and materials employed and money expended. Parsons, C. J., announcing the opinion of the court, said : “ Although in the case the parties consider themselves as severally seized of different parts of one dwelling, yet in legal contemplation each of the parties has a distinct dwelling-house adjoining together, the one being situated over the other. The lower room and the cellar are the dwelling-house of the defendant; the chamber, roof, and other parts of the edifice are the plaintiff’s dwelling-house. And in this action it appears that having repaired his own house, he calls upon her to contribute to the expense, because his house is so situated that she derives a benefit from his repairs, and would have suffered a damage, if he had not repaired. Upon a very full research into the principles and maxims of the common law, we cannot find that any remedy is provided for the plaintiff.” These are all the authorities we have been able to find bearing upon this subject. All of them except Cheeseborough v. Greene are adverse to the right of plaintiff to recover. The case of Cheeseborough v. Greene, 10 Conn. 318, does not sanction the right of the owner of the upper story to recover for repairs, but holds that the remedy of the owner of the lower story is in equity and not at law. . If each party respectively is the owner of a distinct dwelling, as held in Loving v. Bacon, the solution of the question becomes easy; for no legal principles can readily be discovered upon which a party can recover of another for repairs made upon his own property.
And that, in legal contemplation, each party is the owner of a distinct dwelling cannot, in our opinion, be successfully refuted.
*71The court erred in finding for plaintiff the value of the repairs made, and its judgment is
Reversed.